ON MOTION YOB BEHEABING-.
Smith, P. J.
I. It is true that the plaintiff’s fourth and fifth instructions use the words agents, servants, and employees, and that the word “officer” is nowhere to be found therein. The evidence tends to prove that the defendant’s general manager and also its superintendent, the latter of whom had charge of the construction of the wire fence and the barricade under the orders of the former, had knowledge of the fact that the barricade had been thrown down prior to the time the injury happened to plaintiff’s husband. The rule in reference to imputing knowledge of' the agent to the principal is that which is universally adopted, confining it to knowledge acquired at a time when he was discharging the duties of his agency. Wood v. Railroad, 519 and 517. Notice of facts to an agent is constructive notice to the principal himself, when it arises from, or is at the time connected with, the subject of the agency. Meehem on Agency, sec. 778; Story on Agency, sec. 140; Wheeler v. McGinn, *27386 Ala. 398; Bank v. Levitt, 114 Mo. 525; Meyer v. Old, 57 Mo. App. 525. And the principal is chargeable with all the knowledge that the agent had in the transaction of the business he had in charge. Hyatt v. Clark, 118 N. Y. 536. And these rules are applicable to corporations. Mechera on Agency, sec. 729.
The line of demarcation between the. relation of principal and agent and that of master and servant is exceedingly difficult to define. They are essentially similar, the difference being-in degree rather than kind.. Mechem on Agency, sec. 2; Wharton on' Agency, sec. 1; Parsons on Contracts, 101; Wood on Master and Servant, sec. 1. Nor does it appear that in our legal-nomenclature the term employee has a greater or wider significance than that of servant.
While the knowledge of the fence builders, who were mere laborers, or servants and employees working under the direction of defendant’s superintendent, could not, under the circumstances of the case, be imputed to defendant, yet that of the general manager and of the superintendent (if any knowledge they had) could, according to well settled rules of law, be imputed to the defendant. The instruction, therefore;, which told the jury that if the agents of the defendant knew the barricade was down, this was knowledge- on the part of the defendant, was proper. ' It does not. appear that, the defendant’s general manager and superintendent were officers, but it does appear that they were agents of a very high degree, in charge of and directing the construction of the fence and the-barricade to the approaches of the bridge. The opinion should have used the word “agents” instead of “officers” and it will be so modified, by substituting the former for the latter, wherever it therein occurs.
II. The defendant is in error in supposing .the court overlooked the point suggested by it in its reply *274brief, that the- deceased had actual notice of the license of the public to; use the. road, of which the bridge was a part. We were, and are, of the opinion that the evidence was not sufficient to justify the giving of the defendant’s fourth instruction. . There is no evidence that the deceased knew the fence south of the bridge had been .erected, or would be, on the day of the accident. . And if he did, the erection of the fence across the road south of the bridge did not authorize the defendant to render the bridge unsafe and then to leave it in that condition, without a barricade, or other warning to those who should undertake to pass over it. The fence was notice of the closing up of the road at that point, but it was not notice that the bridge had been, or would be, put in an unsafe and insecure condition. It may well be doubted-whether placing the barbed wire fence across the road south of the bridge was per se notice that the defendant had revoked the license of the public to use the bridge. The public had, to some extent, used a dim road leading south from the bridge, over the lands of defendant, lying between the wire fence and the ditch. The defendant evidently understood that the public was entitled to notice of the withdrawal of its license to use the bridge, for, if hot, why did it erect the barricade?
According to the principles of law stated in the opinion, after the erection of the wire fence, the public had no strictly legal right to use the bridge and the road leading south therefrom, without trespassing, still, if it did so, the defendant could not lay an unguarded and dangerous' trap in said bridge or road, without answering for the consequences, if anyone should be hurt thereby.
III. The defendant’s objection that the fact in relation to the missing plank is incorrectly stated in the opinion, is not well founded. A reference to the *275testimony of the witnesses Brunnell, Siecks, Devorss, Palmer, Marlowe, and Parker, to be found on: pages 13, 29, 67, 81, 86,.87,170, 279, and .286 of the defendant’s abstract will show that the opinion is not subject to defendant’s criticism. Motion overruled.' Et.t.tson, J., dissents.